DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 2/16/22.

Claim status:
Amended claims: 1, 4, 7, 8, 12, 14, 17, 19, 20
Canceled claims: none
Added New claims: 21, 22
Pending claims1-22

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 
Independent claims 1, and 20 are directed to a method (claim 1), and a server (claim 20).  Therefore on its face, each of claims 1, and 20 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, and 20 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) execute computer- readable instructions included in a memory, (ii) request from a user of the computer apparatus, (iii) providing an account type list that includes a shared account, (iv) in response to a selection of the shared account from among the account type list displayed, set information desired to create the shared account of which usage details are to be shared between the user and at least one member, the information including the at least one member selected by the user from a friend list of a messenger installed on the computer apparatus, (iv) transmitting a prior authorization message about the transaction request to the at least one member through the messenger, (v) 
That is, other than reciting a first user interface, an account type list, a second user interface, a computer apparatus, at least one processor, computer-readable instructions, a memory, a messenger,  (claim 1), a first user interface, an account type list, a second user interface a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, at least one electronic device, a messenger (claim 20) nothing in the claim precludes the steps from being directed to methods of organizing human activity specifically commercial or legal interactions: legal obligations, but for the recitation of generic computers.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a first user interface, an account type list, a second user interface a computer apparatus, at least one processor, computer-readable instructions, a memory, a messenger,  (claim 1), a first user interface, an account type list, a second user interface a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, at least one electronic device, a messenger (claim 20).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a first user interface, an account type list, a second user interface a computer apparatus, at least one processor, computer-readable instructions, a memory, a messenger,  (claim 1), a first user interface, an account type list, a second user interface a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, at least one electronic device, a messenger (claim 20).
The first user interface, account type list, second user interface computer apparatus, at least one processor, computer-readable instructions, memory, messenger,  (claim 1), first user interface, account type list, second user interface server, at least one processor, computer-readable instructions, memory, at least one processor, electronic device, at least one electronic device, messenger (claim 20) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a financial institution computing system) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a first user interface, an account type list, a second user interface a computer apparatus, at least one processor, computer-readable instructions, a memory, a messenger,  (claim 1), a first user interface, an account type list, a second user interface a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, at least one electronic device, a messenger (claim 20), execute computer- readable instructions included in a memory, request from a user of the computer apparatus, providing an account type list that includes a shared account, in response to a selection of the shared account from among the account type list displayed, set information desired to create the shared account of which usage details are to be shared between the user and at least one member, the information including the at least one member selected by the user from a friend list of a messenger installed on the computer apparatus, transmitting a prior authorization message about the transaction request to the at least one member through the messenger, executing a prior authorized transaction in the shared account based on a response of the at least one member to the prior authorization message, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a financial institution computing system).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-22 merely further explains the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-22 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 13-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Walker (U.S. Pat. No. 5,999596), in view of Watson (U.S. Pat. No. 5,991,750).
With respect to claims 1 and 20:
Walker teaches:
A shared account transaction method executed on a computer apparatus comprising at least one processor configured to execute computer- readable instructions included in a memory ("Server 30 typically includes memory 110, and at least one processor 120 in communication therewith.  Memory 110 typically includes one or more machine readable media" Walker Column 5 Line 67 to Column 6 Line 3);
in response to a transaction request for the shared account, transmitting a prior authorization message about the transaction request to the at least one member through the messenger ("At step 622, based on the communication, the account holder can authorize or decline the transaction using telephone 35.  To do so, the account holder depresses the number "1" or "2" on the keypad of telephone 35.  A signal indicative of that response is transmitted to server 30 in a conventional manner at which point the command is executed.  In an alternate embodiment, the account holder may enter a personal identification number via the keypad of telephone 35 in order to authorize or decline the transaction.  In this case, the signal transmitted to server 30 comprises a personal identification number.  At step 626, processor 120 continues processing the transaction in accordance with the response of the account holder at step 618 or 624.  Thus, if the account holder authorized the transaction, then an authorization code is generated in a conventional manner, which is transmitted to CAT 15 that communicated the purchased authorization request to server 30 at step 602" (Walker Column 10 Lines 55 to Column 11 Line 4) “The account holder responds by depressing the number "1," "2," or "3" on the keypad of telephone 35 and a signal indicative of the response is transmitted to server 30 in a conventional manner" Walker Column 10 Lines 13-17) and;
{…..} at least one member selected by the user from a friend list of a messenger installed on the computer apparatus (“processor 120 may instruct IVRU 34, under control of processor 120 and telecommunications switch 32, to attempt to contact another person (e.g., a relative of the user) who can authorize or decline the transaction.  Also, the other person may be selected from among several people depending on the time of day that the data identifying the financial account and the third party is received" Walker Column 11 Lines 36-45).
executing a prior authorized transaction in the shared account based on a response of the at least one member to the prior authorization message (“A signal indicative of that response is transmitted to server 30 in a conventional manner at which point the command is executed.  In an alternate embodiment, the account holder may enter a personal identification number via the keypad of telephone 35 in order to authorize or decline the transaction.  In this case, the signal transmitted to server 30 comprises a personal identification number.  At step 626, processor 120 continues processing the transaction in accordance with the response of the account holder at step 618 or 624.  Thus, if the account holder authorized the transaction, then an authorization code is generated in a conventional manner, which is transmitted to CAT 15 that communicated the purchased authorization request to server 30” Walker Column 10 Line 55 to Column 11 Line 4).

Walker does not teach; however Watson teaches:
in response to a shared account creation request from a user of the computer apparatus, providing a first user interface displaying an account type list that includes a shared account (“upon the establishment of an account or during the amending or changing of an account, transactions involving certain categories of goods or services as denoted by pre-authorization SICs denote goods or services that require individual parametric constraints upon such transactions. For example, account manager 202 may establish an account for use by an account user 204 for performing maintenance upon a fleet vehicle. In order to police the use of the account for limited maintenance purposes, account manager 202 designates the SIC associated with maintenance as a pre-authorization SIC requiring conformity to transaction parameters subsequently defined by account manager 202" Watson Column 7 Lines 53-65);
in response to a selection of the shared account from among the account type list displayed on the first user interface, providing a second user interface configured to set information desired to create the shared account of which usage details are to be shared between the user and at least one member, the information including the at least one member selected by the user {…..} (“The authorizing agent performs the authorization process which includes consulting the pre-authorization table when the merchant SIC presented in the authorization request corresponds to a pre-authorization SIC presented during the establishment of the account. The authorizing agent issues an authorization response listing the acceptance or denial status resulting from the authorization process” Watson Column 5 Lines 51-62).

It would have been obvious to one of ordinary skill of the art to have modified Walker’s teachings to incorporate Watson’s teachings, in order “to facilitate on-line or near real-time transaction authorization” Watson Column 1 Lines 22-23.

With respect to claim 2:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Walker further teaches:
wherein the transmitting comprises transmitting the prior authorization message that includes at least one of a transaction purpose and a transaction amount selected or input for a transaction in the shared account (“As is well known in the art, a purchase authorization request includes data indicating a purchase amount for the goods, an identifier that identifies a credit card that the user is presenting for payment, an identifier that identifies a merchant 10, and an identifier that identifies CAT 15 from which the purchase authorization request is transmitted" Walker Column 4 Line 59 to Column 5 Line 3);

With respect to claim 3:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Walker further teaches:
wherein the transmitting comprises transmitting the prior authorization message that includes payment request information of an affiliate store in response to a payment request using the shared account ("Merchant 10 is a business with whom a user executes a transaction - - - i.e., uses a credit card to purchase goods.  Merchant 10 facilitates transactions at a point-of-sale by using a card authorization terminal ("CAT") 15, such as those well known in the art, for transmitting a purchase authorization request to server 30.  As is well known in the art, a purchase authorization request includes data indicating a purchase amount for the goods, an identifier that identifies a credit card that the user is presenting for payment, an identifier that identifies a merchant 10, and an identifier that identifies CAT 15 from which the purchase authorization request is transmitted" Walker Column 4 Line 59 to Column 5 Line 3).

With respect to claim 4:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Watson further teaches:
wherein the prior authorization message is configured as an action message that includes a third user interface for inputting an intent to accept or deny to the transaction request (“The account holder responds by depressing the number "1," "2," or "3" on the keypad of telephone 35 and a signal indicative of the response is transmitted to server 30 in a conventional manner" (Watson Column 10 Lines 13-17) and "At step 622, based on the communication, the account holder can authorize or decline the transaction using telephone 35.  To do so, the account holder depresses the number "1" or "2" on the keypad of telephone 35.  A signal indicative of that response is transmitted to server 30 in a conventional manner at which point the command is executed.  In an alternate embodiment, the account holder may enter a personal identification number via the keypad of telephone 35 in order to authorize or decline the transaction.  In this case, the signal transmitted to server 30 comprises a personal identification number.  At step 626, processor 120 continues processing the transaction in accordance with the response of the account holder at step 618 or 624.  Thus, if the account holder authorized the transaction, then an authorization code is generated in a conventional manner, which is transmitted to CAT 15 that communicated the purchased authorization request to server 30” Walker Column 10 Line 55 to Column 11 Line 4).

It would have been obvious to one of ordinary skill of the art to have modified Walker’s teachings to incorporate Watson’s teachings, in order “to facilitate on-line or near real-time transaction authorization” Watson Column 1 Lines 22-23.

With respect to claim 5:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Walker further teaches:
wherein the transmitting comprises transmitting the prior authorization message if the transaction request corresponds to a transaction condition set to the shared account (“if the account holder has not been contacted at step 612, then processor 120 may instruct IVRU 34, under control of processor 120 and telecommunications switch 32, to attempt to contact another person (e.g., a relative of the user) who can authorize or decline the transaction.  Also, the other person may be selected from among several people depending on the time of day that the data identifying the financial account and the third party is received" Walker Column 11 Lines 36-45).

With respect to claim 6:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Walker further teaches:
wherein the transaction condition includes, at least one of a business type category, an amount, and a time associated with the transaction (“if the account holder has not been contacted at step 612, then processor 120 may instruct IVRU 34, under control of processor 120 and telecommunications switch 32, to attempt to contact another person (e.g., a relative of the user) who can authorize or decline the transaction.  Also, the other person may be selected from among several people depending on the time of day that the data identifying the financial account and the third party is received" Walker Column 11 Lines 36-45).

With respect to claim 7:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Watson further teaches:
wherein the executing comprises allowing the prior authorized transaction if the response to the prior authorization message meets a valid authorization processing condition set to the shared account (“Merchant 206 forwards the account number transaction amount, the merchant's SIC denoting its category of goods or services, the merchant's MID and the acquiring BIN associated with merchant 206. Authorizing agent 212 performs the authorization process which includes consulting the pre-authorization table when the merchant SIC presented in authorization request 230 corresponds to a pre-authorization SIC presented in establish authorization step 218. The authorization process of authorizing agent 212 is detailed in the flowchart of FIG. 4. At the conclusion of the authorization process, authorizing agent 212 issues an authorization response 232 listing the acceptance or denial status resulting from the authorization process to merchant 206" Watson Column 9 Lines 24-31).

It would have been obvious to one of ordinary skill of the art to have modified Walker’s teachings to incorporate Watson’s teachings, in order “to facilitate on-line or near real-time transaction authorization” Watson Column 1 Lines 22-23).

With respect to claim 8:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Walker further teaches:
wherein the valid authorization processing condition includes at least one of a number of members or a rate of the members and a response time that are recognized as valid authorization (“U.S. Pat. No. 4,873,422 to Dethloff entitled “Multi-User Card System” discloses a programmable card that is issued to a cardholder. The card can be programmed by the cardholder for use by a sub-user.  The system allows the cardholder to set criteria by which the sub-user may use the card - - - e.g., a maximum amount of money that can be charged to the card and/or a time period in which the sub-user may use the card” Walker Column 2 Lines 1-8).

With respect to claim 9:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Watson further teaches:
wherein the valid authorization processing condition is differently set based on the transaction condition ("An authorization agent 212 (FIG. 2) stores therein an authorization table 300 containing parameter limitations as previously designated during the establish account phase of an account processing procedure.  During a traditional authorization procedure, the authorizing agent references a standard authorization table containing limitations such as an SIC limit 312, a transaction limit 314 and a balance limit 316.  In the present invention specified categories of transactions may be allowed to proceed when a pre-authorization process has taken place.  Such transaction categories are stored within authorization table 300 in a pre-authorization SIC table 302" (Watson Column 10 Lines 23-34) and "acquiring banks and card companies may further be included within other entities such as a card issuer or authorizing agent" Watson Column 11 Lines 33-35).

It would have been obvious to one of ordinary skill of the art to have modified Walker’s teachings to incorporate Watson’s teachings, in order “to facilitate on-line or near real-time transaction authorization” Watson Column 1 Lines 22-23).

With respect to claim 10:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Watson further teaches:
wherein the executing comprises allowing a transaction in the shared account if actual contents of the transaction of the shared account correspond to transaction contents for which prior authorization has been acquired from the at least one member ("An authorization agent 212 (FIG. 2) stores therein an authorization table 300 containing parameter limitations as previously designated during the establish account phase of an account processing procedure.  During a traditional authorization procedure, the authorizing agent references a standard authorization table containing limitations such as an SIC limit 312, a transaction limit 314 and a balance limit 316.  In the present invention specified categories of transactions may be allowed to proceed when a pre-authorization process has taken place.  Such transaction categories are stored within authorization table 300 in a pre-authorization SIC table 302" (Watson Column 10 Lines 23-34) and "acquiring banks and card companies may further be included within other entities such as a card issuer or authorizing agent" Watson Column 11 Lines 33-35).

It would have been obvious to one of ordinary skill of the art to have modified Walker’s teachings to incorporate Watson’s teachings, in order “to facilitate on-line or near real-time transaction authorization” Watson Column 1 Lines 22-23).

With respect to claim 13:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Walker further teaches:
further comprising: by the at least one processor, in response to a change in a setting related to the shared account by the user, transmitting another prior authorization message about a setting change to the at least one member (“the account manager may establish, edit and delete pre-authorizations at will without exhaustive and expensive account-modifying parameters as historically required” (Walker Column 14 Lines 2-4) (“if the account holder has not been contacted at step 612, then processor 120 may instruct IVRU 34, under control of processor 120 and telecommunications switch 32, to attempt to contact another person (e.g., a relative of the user) who can authorize or decline the transaction.  Also, the other person may be selected from among several people depending on the time of day that the data identifying the financial account and the third party is received" Walker Column 11 Lines 36-45);

With respect to claim 14:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Walker further teaches:
further comprising: by the at least one processor, in response to a deletion request to delete a select member from members of the shared account or an addition request to add the select member to the members of the shared account from the user, transmitting the prior authorization message that includes information about the select member to the members of the shared account other than the user (“the account manager may establish, edit and delete pre-authorizations at will without exhaustive and expensive account-modifying parameters as historically required” (Walker Column 14 Lines 2-4) (“if the account holder has not been contacted at step 612, then processor 120 may instruct IVRU 34, under control of processor 120 and telecommunications switch 32, to attempt to contact another person (e.g., a relative of the user) who can authorize or decline the transaction.  Also, the other person may be selected from among several people depending on the time of day that the data identifying the financial account and the third party is received" Walker Column 11 Lines 36-45);

With respect to claim 15:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Walker further teaches:
further comprising: by the at least one processor, setting a certain member selected by the user from among members of the shared account as a temporary master agent having a transaction authority for the shared account (“if the account holder has not been contacted at step 612, then processor 120 may instruct IVRU 34, under control of processor 120 and telecommunications switch 32, to attempt to contact another person (e.g., a relative of the user) who can authorize or decline the transaction.  Also, the other person may be selected from among several people depending on the time of day that the data identifying the financial account and the third party is received.  In this case, user database 400 may be modified in a well known manner to include the name(s) and telephone number(s) of each person, as well as the time of day that a person is to be contacted if this latter embodiment is implemented.  Each person may be contacted as described above with reference to the account holder and processing would proceed as if the person was the account holder" Walker Column 11 Lines 36-52).

With respect to claim 16:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Walker further teaches:
wherein the setting comprises setting at least one of a transaction type, a business type category, a time, and an amount for which the transaction authority of the temporary master agent is valid (“if the account holder has not been contacted at step 612, then processor 120 may instruct IVRU 34, under control of processor 120 and telecommunications switch 32, to attempt to contact another person (e.g., a relative of the user) who can authorize or decline the transaction.  Also, the other person may be selected from among several people depending on the time of day that the data identifying the financial account and the third party is received.  In this case, user database 400 may be modified in a well known manner to include the name(s) and telephone number(s) of each person, as well as the time of day that a person is to be contacted if this latter embodiment is implemented.  Each person may be contacted as described above with reference to the account holder and processing would proceed as if the person was the account holder" Walker Column 11 Lines 36-52);

With respect to claim 17:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Walker further teaches:
further comprising: by the at least one processor, transmitting the prior authorization message about settings of the temporary master agent to the members of the shared account other than the user (“if the account holder has not been contacted at step 612, then processor 120 may instruct IVRU 34, under control of processor 120 and telecommunications switch 32, to attempt to contact another person (e.g., a relative of the user) who can authorize or decline the transaction.  Also, the other person may be selected from among several people depending on the time of day that the data identifying the financial account and the third party is received.  In this case, user database 400 may be modified in a well known manner to include the name(s) and telephone number(s) of each person, as well as the time of day that a person is to be contacted if this latter embodiment is implemented.  Each person may be contacted as described above with reference to the account holder and processing would proceed as if the person was the account holder" Walker Column 11 Lines 36-52;

With respect to claim 18:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Watson further teaches:
further comprising: by the at least one processor, executing a transaction linked to a deposit request without prior authorization, if a deposit is made from the at least one member in response to the deposit request to the shared account from the user and then the transaction request for the shared account occurs with respect to the transaction linked to the deposit request (“Card issuer 114 in a payment step 130 credits the merchant’s acquiring bank 108 with the appropriate funds” Watson Column 2 Lines 49-50);

It would have been obvious to one of ordinary skill of the art to have modified Walker’s teachings to incorporate Watson’s teachings, in order “to facilitate on-line or near real-time transaction authorization” Watson Column 1 Lines 22-23).

It would have been obvious to one of ordinary skill of the art to have modified Walker’s teachings to incorporate Watson’s teachings, in order “to facilitate on-line or near real-time transaction authorization” Watson Column 1 Lines 22-23.

With respect to claim 19:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Walker further teaches:
A non-transitory computer-readable record medium storing instructions that, when executed by at least one processor, cause a computer apparatus to perform the shared account transaction method ("Server 30 typically includes memory 110, and at least one processor 120 in communication therewith.  Memory 110 typically includes one or more machine readable media" Walker Column 5 Line 67 to Column 6 Line 3).

With respect to claim 21:
Walker in view of Watson render obvious all the limitations of the rejections in claim 1.
Watson further teaches:
wherein the executing executes the prior authorized transaction in the shared account based on a number or a rate of the inputted intent of the at least one member to accept (“The account holder responds by depressing the number "1," "2," or "3" on the keypad of telephone 35 and a signal indicative of the response is transmitted to server 30 in a conventional manner" (Watson Column 10 Lines 13-17) and "At step 622, based on the communication, the account holder can authorize or decline the transaction using telephone 35.  To do so, the account holder depresses the number "1" or "2" on the keypad of telephone 35.  A signal indicative of that response is transmitted to server 30 in a conventional manner at which point the command is executed.  In an alternate embodiment, the account holder may enter a personal identification number via the keypad of telephone 35 in order to authorize or decline the transaction.  In this case, the signal transmitted to server 30 comprises a personal identification number.  At step 626, processor 120 continues processing the transaction in accordance with the response of the account holder at step 618 or 624.  Thus, if the account holder authorized the transaction, then an authorization code is generated in a conventional manner, which is transmitted to CAT 15 that communicated the purchased authorization request to server 30” Walker Column 10 Line 55 to Column 11 Line 4).

It would have been obvious to one of ordinary skill of the art to have modified Walker’s teachings to incorporate Watson’s teachings, in order “to facilitate on-line or near real-time transaction authorization” Watson Column 1 Lines 22-23.

With respect to claim 22:
Walker in view of Watson render obvious all the limitations of the rejections in claim 20.
Walker further teaches:
wherein the prior authorization message is configured as an action message that includes a user interface (UI) for inputting an intent to accept or deny to the transaction request, and the at least one processor is configured to cause the server to execute the prior authorized transaction in the shared account based on a number or a rate of the inputted intent of the at least one member to accept (“The account holder responds by depressing the number "1," "2," or "3" on the keypad of telephone 35 and a signal indicative of the response is transmitted to server 30 in a conventional manner" (Watson Column 10 Lines 13-17) and "At step 622, based on the communication, the account holder can authorize or decline the transaction using telephone 35.  To do so, the account holder depresses the number "1" or "2" on the keypad of telephone 35.  A signal indicative of that response is transmitted to server 30 in a conventional manner at which point the command is executed.  In an alternate embodiment, the account holder may enter a personal identification number via the keypad of telephone 35 in order to authorize or decline the transaction.  In this case, the signal transmitted to server 30 comprises a personal identification number.  At step 626, processor 120 continues processing the transaction in accordance with the response of the account holder at step 618 or 624.  Thus, if the account holder authorized the transaction, then an authorization code is generated in a conventional manner, which is transmitted to CAT 15 that communicated the purchased authorization request to server 30” Walker Column 10 Line 55 to Column 11 Line 4).

It would have been obvious to one of ordinary skill of the art to have modified Walker’s teachings to incorporate Watson’s teachings, in order “to facilitate on-line or near real-time transaction authorization” Watson Column 1 Lines 22-23.

Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Walker (U.S. Pat. No. 5,999596), in view of Watson (U.S. Pat. No. 5,991,750), in view further of Blonder (U.S. Pat. No. 5,708,422).

With respect to claim 11:
Walker in view of Watson do not teach; however Blonder teaches:
further comprising: by the at least one processor, monitoring transactions in the shared account and providing members of the shared account with a notification about a certain transaction corresponding to a fraudulent use condition (“The alert flag field 303 indicates that the card owner is to be notified, although possibly only under certain conditions. Such notification may be required, for example, when processing of the transaction would either cause certain conditions pre-defined for the use of the card to be breached, or a threshold parameter to be exceeded. The approval flag field 304 alerts the card issuer that credit card transactions that violate pre-established conditions need to be authorized by the card owner as part of the card validation process” Blonder Column 5 Line 66 to Column 6 Line 8).

It would have been obvious to one of ordinary skill of the art to have modified Walker’s teachings to incorporate Blonder’s teachings, in order “to obtain authorization from the interested party for a pending transaction” Column 1 Lines 9).

With respect to claim 12:
Blonder further teaches:
further comprising: by the at least one processor, monitoring transactions for which prior authorization is not acquired among the plurality of transactions in the shared account, and determining whether a fraudulent use is present in the shared account based on at least one of a transaction time and a transaction location (“For example, a card owner, such as a corporation (parent) that provides an employee (young adult) with a credit/debit card to charge business (personal) expenses, typically places certain restrictions on the use of the card by the cardholder to prevent abuses, excesses or fraud. Those restrictions include, for example, upper limits on either the total amount of money that can be charged to a commercial credit card, or the number of transactions that can be authorized for a credit card number within a predetermined period of time” Blonder Column 2 Lines 16-25);

It would have been obvious to one of ordinary skill of the art to have modified Walker’s teachings to incorporate Blonder’s teachings, in order “to obtain authorization from the interested party for a pending transaction” Column 1 Lines 9).

Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the amendments precludes the steps from being directed to organizing
human activity specifically commercial or legal interactions: legal obligations but for the
recitation of generic computers. The new limitations capture information, which is
insignificant extra solution activity that is well understood routine and conventional. If a
claim limitation under its BRI, covers methods of organizing human activity but for the
recitation of generic computer components, then the limitations fall within the “methods
of organizing human activity” grouping of abstract ideas.

Response Remarks On Claim Rejections – 35 USC 103

Despite Applicant’s contentions, Watson teaches the claim amendments “in response to a shared account creation request from a user of the computer apparatus, providing a first user interface displaying an account type list that includes a shared account” (Watson Column 7 Lines 53-65) and “in response to a selection of the shared account from among the account type list displayed on the first user interface, providing a second user interface configured to set information desired to create the shared account of which usage details are to be shared between the user and at least one member, the information including the at least one member selected by the user” (Watson Column 5 Lines 51-62) as discussed above. Also Watson teaches the new limitation in claim 21“wherein the executing executes the prior authorized transaction in the shared account based on a number or a rate of the inputted intent of the at least one member to accept” (Walker Column 10 Line 55 to Column 11 Line 4) as discussed above. Walker teaches the new limitation in claim 22 “wherein the prior authorization message is configured as an action message that includes a user interface (UI) for inputting an intent to accept or deny to the transaction request, and the at least one processor is configured to cause the server to execute the prior authorized transaction in the shared account based on a number or a rate of the inputted intent of the at least one member to accept” (Walker Column 10 Line 55 to Column 11 Line 4). Therefore claims 1-22 are obvious Walker in view of Watson.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694